Citation Nr: 1443896	
Decision Date: 10/02/14    Archive Date: 10/10/14

DOCKET NO.  13-03 530A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for residuals of a gunshot wound to the right upper back.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

U. Ifon, Associate Counsel

INTRODUCTION

The appellant had active duty from October 1985 to October 1988 and from January 1992 to May 1992.

This appeal to the Board of Veterans' Appeals (Board) is from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.

In June 2014, the appellant attended a Central Office hearing before the undersigned.  The hearing transcript is of record. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Additional evidentiary development is necessary before the claim can be properly adjudicated. 

The appellant seeks entitlement to service connection for residuals of a gunshot injury to his right upper back.  He contends he sustained the injury prior to basic training and sought treatment at Coney Island Hospital but left prior to receiving any treatment.  It is unclear if any administrative records may exist.  Any such records are not contained in the record.

VA treatment records show repeated complaints of back and or shoulder pain dating back to August 2010.  A January 2011 X-ray of the appellant's shoulder revealed a mild old fracture deformity of the right clavicle.  A subsequent X-ray of his thoracic spine, taken the same day, revealed bullet fragments.  He reported a physical some years earlier, no records are on file.

At his June 2014 hearing, the appellant, through his representative, stated that "although his medical complaints were never documented, a review of the service personnel records will clearly demonstrate the exceptionally long period of time that it took for him to complete basic training" due to his gunshot wound injury.  The record does not appear to contain a complete set of the appellant's personnel records.

For the foregoing reasons, the Board finds a remand is necessary to obtain military personnel records as well as private records from Coney Island Hospital in New York, if any, as well as records of any earlier physical conducted.

Inasmuch as the case is being remanded, any outstanding VA treatment records should be associated with the claims file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the appellant to provide the address and approximate date of his appearance at the Coney Island Hospital in New York for his gunshot injury.  An attempt to obtain any administrative or treatment records should be undertaken.  He should also be asked to identify any other private treatment, to include a physical some years before going to the VA in about 2010.  After the Veteran has signed the appropriate releases, attempt to obtain those records and associated with the claims folder.  If any records are unavailable, notify the appellant and update the file accordingly.

2.  Obtain any pertinent VA treatment records that might be outstanding and military personnel records documenting the appellants period in basic training and associate them with the claims file.  Follow proper notification procedures if the records are unobtainable.  All attempts to obtain records should be contemplated.

3.  After the aforementioned development has been completed, if the RO finds the evidence warrants a VA examination, schedule the appellant for an appropriate VA examination to determine the etiology of any residuals of a gunshot injury.  The examiner must review the Veteran's claims folder and Virtual VA file.  The examination report should indicate that these files were reviewed.  It should be determined whether any pre-existing missile injury was aggravated by the rigors of military service, especially if trouble graduating from boot camp is established.

4.  Readjudicate the issue on appeal.  If the benefit sought remains denied, provide the appellant and his representative a supplemental statement of the case and an appropriate period of time for response

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

